DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “detection of an object in an environment of a vehicle as a function of sensor signals of a sensor for acquiring an environment of the vehicle, the sensor signals representing the environment of the vehicle,” “identifying redundant object hypotheses relative to the selected object hypothesis, the redundant object hypotheses being identified as a function of the anchors of the redundant object hypotheses, using a target function assigned to the region proposal network; and fusing the selected object hypothesis with the identified redundant object hypotheses for the object detection” as in claims 1, 18 and 19; “in the step of identifying, using the target function, those object hypotheses are identified as redundant that, based on the target function as a function of their anchor, are situated within a specified distance from the selected object hypothesis and/or from the bounding box of the selected object hypothesis” as in claim 2; “the selected object hypothesis and the identified object hypotheses are fused, in the step of fusing, as a function of their respective quality model” as in claim 3; “the quality model is a function of the region proposal network” as in claim 15; “the quality model is a function of further influences on a quality of the object hypothesis, including a geometry between the sensor and the object to be detected” as in claim 16; and “in the step of fusing, the fusion of the selected object hypothesis and the identified object hypotheses is used as a new selected object hypothesis, and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that each “object hypothesis” includes a bounding box in lines 5-6.  Clam 11 recites “the anchor and the bounding box of the object hypothesis” in lines 8-9.  The definition of a hypothesis is a theory, proposition or an explanation.  Accordingly, it is unclear how an object hypothesis can include an anchor or a bounding box.  It is also unclear what is being hypothesized about the object.
Claim 11 recites the limitation “the object hypotheses” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the anchors of the redundant object hypotheses” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how object hypotheses can include anchors.
In claim 12, lines 2-3, the meaning of “using the target function … based on the target function as a function of their anchor” is unclear.  The meaning of “object hypotheses” being situated within a “specified distance” from the selected object hypotheses or from the bounding box is unclear.  It is unclear how object hypotheses can be situated within a specified distance from an object. 
Claim 14 recites “the anchor of the object hypothesis” and “bounding box of the object hypothesis” in lines 2-3.  It is unclear how an object hypothesis can include an anchor or a bounding box.

Claim 18 recites the limitation “the object hypotheses” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the anchors of the redundant object hypotheses” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how object hypotheses can include anchors.
Claim 19 recites that each “object hypothesis” includes a bounding box in lines 7-8.  Claim 19 recites “the anchor and the bounding box of the object hypothesis” in lines 10-11.  It is unclear how an object hypothesis can include an anchor or a bounding box.  It is also unclear what is being hypothesized about the object.
Claim 19 recites the limitation “the object hypotheses” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the anchors of the redundant object hypotheses” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how object hypotheses can include anchors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 18 and 19, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over McCool (US 2019/0381965) in view of Tuzoff et al. (US 2020/0146646) and Movshovitz-Attias et al. (US 2019/0251445), and further in view of Kim et al. (US 10,430,691), Mohanty et al. (US 2020/0311466) and Guo et al. (US 2019/0303686).
Regarding claims 11, 18 and 19, the limitation of “detection of an object in an environment of a vehicle as a function of sensor signals of a sensor for acquiring an environment of the vehicle, the sensor signals representing the environment of the vehicle” is a nonfunctional descriptive limitation. The first step of processing the sensor signals, the second step of selecting a best one of the object hypotheses, the third step of identifying redundant object hypotheses and the fourth step of fusing the selected and redundant hypotheses do not rely upon the detection of an object in an environment of a vehicle. If the detection of the object was not performed in an environment of a vehicle, then that would not result in a change to the outcomes of the first, second, third or fourth steps.  Accordingly, the Examiner is not required to find the limitation of “detection of an object in an environment of a vehicle as a function of sensor signals of a sensor for acquiring an environment of the vehicle, the sensor signals representing the environment of the vehicle.”

McCool fails to disclose processing the sensor signals using a region proposal network to obtain at least one object hypothesis per anchor, each object hypothesis including an object probability and a bounding box.
However, in an analogous art, Tuzoff discloses processing sensor signals in detection module 200 in FIG. 1 using a region proposal network (paragraph 20, lines 3-4: “a single unified network consisting of two modules: the regional proposal network (RPN) and object detector.”) to obtain at least one object hypothesis per anchor, each object hypothesis including an object probability (probability that the anchor contains an object) and a bounding box (that is tightened) (paragraph 21, lines 2-3: “For each anchor, the RPN module estimates the probability that the anchor contains an object … and tightens the bounding box”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McCool by incorporating this feature taught in Tuzoff for the purpose of performing automatic and precise analysis of the sensor signals. 
The combination of McCool and Tuzoff fails to disclose selecting a best one of object hypotheses based on a quality model, the quality model being a function of an anchor and a bounding box of the object hypothesis.
However, in an analogous art, Movshovitz-Attias discloses selecting a best one of the object hypotheses based on a quality model that is a function of the anchor (paragraph 56, lines 
The combination of McCool, Tuzoff and Movshovitz-Attias fails to disclose selecting a best one of the object hypotheses based on a quality model that is a function of the bounding box of the object hypothesis.
However, in an analogous art, Kim discloses selecting a best one of the object hypotheses based on a quality model that is a function of the bounding box of the object hypothesis (col. 25, lines 26-29: “the learning device 100 may select … one of a higher probability among the … object bounding box BB1 and the … object bounding box BB2”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McCool, Tuzoff, Movshovitz-Attias by incorporating this feature taught in Kim for the purpose of efficiently detecting objects and reducing computational time.
The combination of McCool, Tuzoff, Movshovitz-Attias and Kim fails to disclose identifying redundant object hypotheses relative to the selected object hypothesis, the redundant object hypotheses being identified as a function of the anchors of the redundant object hypotheses, using a target function assigned to the region proposal network; and fusing the selected object hypothesis with the identified redundant object hypotheses for the object detection. 
However, in an analogous art, Mohanty discloses identifying redundant object hypotheses (corresponding to proposals with lower scores) relative to the selected object hypothesis 
The combination of McCool, Tuzoff, Movshovitz-Attias, Kim and Mohanty fails to disclose fusing the selected object hypothesis with the identified redundant object hypotheses for the object detection.
However, in an analogous art, Guo discloses fusing the selected object hypothesis with the identified redundant object hypotheses for the object detection (paragraph 65, lines 1-2: “the situation detection manager 206 may combine the object confidence scores of the situation objects detected in the ROI by the object detectors 204”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McCool, Tuzoff, Movshovitz-Attias, Kim and Mohanty by incorporating this feature taught in Guo for the purpose of optimizing the overall confidence function for the object.
. 

Claims 14 and 15, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over McCool (US 2019/0381965) in view of Tuzoff et al. (US 2020/0146646) and Movshovitz-Attias et al. (US 2019/0251445), and further in view of Kim et al. (US 10,430,691), Mohanty et al. (US 2020/0311466), Guo et al. (US 2019/0303686) and Li et al. (US 2020/0097818).
Regarding claims 14 and 15, the combination of McCool, Tuzoff, Movshovitz-Attias, Kim, Mohanty and Guo fails to disclose that the quality model of the object hypothesis is a function of a position of the anchor of the object hypothesis relative to the bounding box of the object hypothesis and is a function of the region proposal network. 
However, in an analogous art, Li discloses that a quality model of an object hypothesis (likelihood) is a function of a position of an anchor of the object hypothesis relative to a .

Claim 16, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, is rejected under 35 U.S.C. 103 as being unpatentable over McCool (US 2019/0381965) in view of Tuzoff et al. (US 2020/0146646) and Movshovitz-Attias et al. (US 2019/0251445), and further in view of Kim et al. (US 10,430,691), Mohanty et al. (US 2020/0311466), Guo et al. (US 2019/0303686), Li et al. (US 2020/0097818) and Gussner et al. (US 2020/0377121).
Regarding claim 16 the combination of McCool, Tuzoff, Movshovitz-Attias, Kim, Mohanty, Guo and Li fails to disclose that the quality model is a function of further influences on a quality of the object hypothesis, including a geometry between the sensor and the object to be detected. 
However, in an analogous art, Gussner discloses that a quality model is a function of further influences on a quality of the object hypothesis (probabilities), including a geometry (distance) between the sensor and the object to be detected (paragraph 50, lines 8-9: “for one sensor, different existence probabilities can correspond to different objects depending on their distance away from the sensor”).  Therefore, it would have been obvious to one of ordinary skill . 

Claim 17, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over McCool (US 2019/0381965) in view of Tuzoff et al. (US 2020/0146646) and Movshovitz-Attias et al. (US 2019/0251445), and further in view of Kim et al. (US 10,430,691), Mohanty et al. (US 2020/0311466), Guo et al. (US 2019/0303686) and Yu et al. (US 2020/0394458).
Regarding claim 17, the combination of McCool, Tuzoff, Movshovitz-Attias, Kim, Mohanty and Guo fails to disclose that, in the step of fusing, the fusion of the selected object hypothesis and the identified object hypotheses is used as a new selected object hypothesis, and subsequently, the method performs the step of identifying, using the new selected object hypothesis. 
However, in an analogous art, Yu discloses that, in a step of fusion (combining), the fusion of a selected object hypothesis (corresponding to an ROI score from an object detection branch) and an identified object hypotheses (corresponding to pseudo-label scores from refinement branches) is used as a new (updated) selected object hypothesis, and subsequently, the method performs the step of identifying, using the new selected object hypothesis (paragraph 61, lines 17-20: “an ROI score from an object detection branch is combined 608 with pseudo-label scores from refinement branches to generate a set of final ROI scores for various proposals and classes. In at least one embodiment a loss function can be determined 610 using a set of final . 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements in the detection of an object, including  wherein, in the step of identifying, using the target function, those object hypotheses are identified as redundant that, based on the target function as a function of their anchor, are situated within a specified distance from the selected object hypothesis and/or from the bounding box of the selected object hypothesis, as in claim 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646